I should like first of all to express the 
heartfelt congratulations of the Senegalese 
delegation to you, Sir, on your brilliant 
election to the presidency of the Assembly. Your 
long experience in the United Nations, your 
unanimously recognized competence, your solid 
intellectual and moral qualities is all a 
guarantee of the success of this important 
session.
84.	It is also a great pleasure for me to pay 
a tribute to your predecessor, Mr. Kittani, for 
the remarkable way in which he conducted the 
debates at the thirty- sixth session. We express 
these feelings to him, with pride and 
appreciation, convinced that the results attained 
at the many sessions that took place this year 
are due in large measure to the expertise and 
intelligent authority that he demonstrated in 
accomplishing his delicate task.
85.	I wish to pay a tribute also to the 
Secretary- General, Mr. Perez de Cuellar, for his 
tireless efforts and to congratulate him warmly 
once again on behalf of Mr. Abdou Diouf, 
President of the Republic of Senegal, and on 
behalf of the Government and people of Senegal, 
on his election as Secretary-General. For almost 
a year now, Mr. Perez de Cuellar, through his 
repeated initiatives and courageous actions, has 
been engaged in the promising beginning of work 
that Will be remembered in history as 
particularly positive for the peace and security 
of the world.
86.	The thirty-seventh session of the General 
Assembly is opening at an especially disquieting 
time in international affairs with an increase 
and intensification of hotbeds of tension and 
various conflicts as well as an ever-worsening 
imbalance in political and economic relations 
among nations. Thus relations between the major 
Powers are steadily deteriorating, the prospects 
for effective disarmament seem to be receding and 
throughout the world the problems dividing 
peoples are multiplying dangerously. Moreover, 
progress in reorganizing the world economy on a 
more just and agreed basis is perilously slow.
87.	We must therefore determine how to use 
the framework, structures and procedures provided 
us by the United Nations to improve, in peace and 
stability, the situation of the world.
88.	In contributing to this debate, we should 
like to express first of all, on behalf of Mr. 
Abdou Diouf, head of State, and of our country, 
Senegal, the fervent hope that at this session 
the Assembly will not shy away from the need for 
a lucid analysis of the problems confronting the 
international community nor from the courageous 
and persistent search for the most appropriate 
solutions, so that mankind may at last come to 
experience an era of peace, security and 
prosperity in the very spirit of the Charter of 
the United Nations.
89.	Indeed, the situation facing the 
community of nations is but a sign that the 
international order which was established after 
the Second World War has run its course. Among 
the anomalies in this international order, 
colonialism and apartheid have shown exceptional 
longevity. Outlawed by the international 
community for many years now for its odious 
system of government, South Africa, supported 
materially, financially and militarily by certain 
industrialized States, still arrogantly ignores 
the resolutions and recommendations of the 
Organization. Today, four and a half years after 
the adoption of the settlement plan which was to 
have led Namibia to independence, the Pretoria 
racist regime is still trying, through 
unspeakable maneuvers, to promote the 
establishment of a so-called internal 
Settlementóas though the edifying example of 
Zimbabwe had not demonstrated the fate that 
history unfailingly reserves for that type of 
undertaking. Not satisfied with trampling 
underfoot the resolutions and decisions of the 
United Nations, the Government of South Africa 
persists in its use of violence and repression 
against Namibian patriots while perpetrating ever 
more acts of aggression against neighbouring 
States in general, and in particular, against 
Angola, part of whose territory remains occupied 
illegally by Pretoria's troops.
90.	It is none the less a fact that the mobilization 
of South Africa's political and military 
apparatus can in no way affect the outcome of the 
freedom fight waged by our brothers of the South 
West Africa People's Organization.
91.	A year ago, during the eighth special 
session of the General Assembly, devoted to the 
question of Namibia, a good number of us still 
harbored the hope that 1982 would be the year of 
independence for Namibia. Those hopes were 
dashed, basically because of the delaying tactics 
of the Pretoria leaders. In fact, in response to 
the responsible and courageous attitude taken by 
SWAPO in the negotiations initiated by the 
contact group of the five Western countries, 
South Africa, running out of pretexts, is today 
attempting to give an East-West dimension to a 
strictly colonial-type problem by making new 
demands of certain sovereign States in the region 
at every stage.
92.	My delegation wishes once again to appeal 
to the group of Western countries that initiated 
the settlement plan to bring more pressure to 
bear on the Pretoria regime to induce it, in the 
negotiations under way, to comply with the 
provisions of Security Council resolution 435 
(1978), the only valid framework in which a 
solution in accordance with the legitimate 
aspirations of the Namibian people can be founds
93.	In this respect, it is fitting to 
underscore the efforts undertaken, in sometimes 
difficult conditions, by the five countries of 
the contact group. May they find in our words 
renewed encouragement to continue these efforts, 
because a solution to the Namibian problem will 
be an important stage towards peace and stability 
in that part of the world?
94.	We say "stage" because genuine peace 
cannot be established in southern Africa so long 
as the racist minority continues to deny the 
majority in South Africa itself the fundamental 
right to a life of dignity and freedom. The 
condemned system of apartheid, which has created 
a dangerous and explosive situation throughout 
southern Africa, calls for active solidarity on 
the part of all of us with the oppressed majority 
of South Africa. I take this opportunity to 
reaffirm here, on behalf of my country, the 
determination of the Government and the people of 
Senegal to continue to provide aid and support 
to our brothers in South Africa organized in the 
African National Congress and the Pan Africanist
Congress.
95.	At the other end of the continent, 
Western Sahara is today the basis for problems 
which Africa couM and should have been able to 
avoid. We in Senegal continue to hope that a 
dynamic African-style compromise will be found 
soon in order to extract the continental 
organization from the present dangerous impasse.
96.	As for the Comorian island of Mayotte, we 
shall continue to encourage the parties concerned 
to engage in constant dialogue and we reiterate 
our readiness to do everything within our means 
to help them to do that.
97.	It often happens that on the eve of a 
session an important event moves to front stage 
on the international scene. This applies today 
to the Middle East crisis. The deterioration of 
the situation in that part of the world has now 
reached alarming proportions. The problem before 
us in that region is all the mote alarming 
because the Security Council has still not 
managed to obtain the implementation of the 
measures it has adopted to achieve the 
restoration of a just peace in that area through 
respect for the immutable principles of 
international law.
98.	Since the last three sessions of the 
General Assembly, the Israeli leaders have not 
confined themselves to making further claims on 
the occupied Arab territories: they have again 
moved into action with the annexation of the 
eastern part of the city of Jerusalem in June 
1980, action which the international community 
condemned in the most categorical terms and which 
my country, Senegal, continues to oppose within 
the Al Quds Committee of the Organization of the 
Islamic Conference.
100. Thus, after having annexed the Syrian Golan 
Heights last December, the Tel Aviv authorities, 
deaf to the repeated appeals of the international 
community, seem today to have decided to 
accelerate the process of annexing the occupied 
territories of the West Bank and the Gaza Strip, 
while the occupation of part of the Lebanese 
territory continues. The criminal massacre just 
a few days ago of innocent Palestinian 
civiliansówomen, children and the 
elderlyóunfortunate once again demonstrates a 
policy which is immoral and categorically 
condemned by international law. By that new act 
of blind violence, Israel has once become an 
outlaw in our communally, which has M down its 
rules for peaceful and sound coexistence based on 
philosophical and political principles that have 
constituted and still constitute the positive 
extension of all that is lofty and great in the 
history of human endeavor.
101.	Need we recall the bloody premeditated 
invasion of Lebanon by Israel in June 1982, with 
the avowed purpose of drowning the resistance of 
Palestinian patriots in blood? The military 
liquidation of the PLO, in Israeli logic, was 
designed to allow the Tel Aviv authorities to 
impose on the inhabitants of the occupied 
territories an ' autonomous" status which would 
only facilitate the final annexation of the 
territories occupied by force since 1967. The 
blind massacre of Lebanese id Palestinian 
civilians therefore compounded the most serious 
challenge that has ever been posed to the 
authority of the Organization.
102.	Thus defying with impunity the authority 
of the United Nations, Israel continues to demand 
that the legitimate rights of the peoples of the 
region be sacrificed to the imperatives of its 
so-called security. It is clear that the United 
Nations could not and cannot accept the dangerous 
prospect of such a situation.
103.	The Palestinian nation exists; it is 
built on suffering and frustration and seasoned 
by years of struggle for freedom and 
independence. As it hails the courage and 
determination with which the valiant Palestinian 
patriots continue to resist the repeated assaults 
of the Israeli aggressor, my country, Senegal, 
wishes solemnly to reaffirm here its constant and 
unswerving support of the Palestinian cause, 
under the guidance of its authentic and 
legitimate representative, the PLO, courageously 
led by Yasser Arafat, to whom I wish here, on 
behalf of my country, to pay a heartfelt tribute 
for the admirable and victorious way in which for 
several weeks he organized the heroic Palestinian 
resistance in west Beirut. To that I add the 
support of the Senegalese people for the brother 
people of Lebanon which, through its dignity and 
spirit of self-sacrifice, is providing the world 
a living example of its genius and capacity for 
survival.
104.	The Committee on the Exercise of the 
Inalienable Rights of the Palestinian People, 
over which my country has the honor to preside, 
long ago outlined the framework for a just and 
comprehensive solution of the Middle East 
question. In the past as today, our basic 
objective must be to implement the 
recommendations of that Committee, as well as 
those of the
Security Council, so that the Palestinian people 
will not lose hope in the triumph of 
international law, for, if it did, that would 
only pointlessly prolong a tragedy whose outcome 
in the short or long run is perfectly clear: 
nothing can be imposed on a people which refuses 
to submit.
105.	The stakes are high. At issue is the 
credibility of the United Nations in small 
countries and with oppressed peoples, which, like 
the Palestinian people, are only claiming their 
right to freedom and independence.
106.	It makes our countries very bitter to 
note that the indifference to the appeals of the 
community of nations has become almost deafness 
today when problems directly affecting the 
freedom and dignity of third-world peoples are 
involved. Like the peoples of South Africa, 
Namibia and Palestine, the peoples of Kampuchea 
and Afghanistan remain subject to laws imposed 
upon them by foreign Borders in defiance of the 
principles of the Charter, in all those cases the 
Nations has repeatedly demanded the withdrawal of 
the occupying troops and the restoration the 
sovereignty of those States by the formation of legitimately 
chosen government. My country, Senegal with 
continue to support law and justice, which are on 
the side of those who are subjected by force to 
intolerable situation, as is the case today of 
Kampuchea and Afghanistan.
107.	With respect more particular to the 
problem of Kampuchea, the Net/ Committee Mel's 
was created by the International Conference 
convened on the question in July 1981óa Committee 
ever which my country presidesóis continuing it?, 
efforts to formulate concrete proposals so Chat 
negotiations may at last take place, to the 
benefit of the Kampuchean people, which has 
suffered so much from this tragedy. True, a 
solution is certainly not yet in sight, but there 
is reason for hope, as attested to by the 
formation last June of coalition government 
composed of the various components of the heroic 
resistance of the people of Kampuchea.
108.	With regard to Afghanistan, my country 
has been following with sustained interest the 
efforts made by the Secretary-General to achieve 
an acceptable solution to this problem in the 
true interest of this sorely tried brother 
people. We remain ready, in the name of 
solidarity among nations and the principles 
contained in the Charter, to contribute to these 
peace efforts within the limits of our modest 
possibilities, convinced as we are that a 
stubborn desire to find a solution by force will 
simply pointlessly prolong the tragedy of the 
people of Afghanistan and serve only to increase 
tension among the States of the region.
109.	As for the distressing Iraq-Iran 
conflict, the international community should show 
greater tenacity by increasing and strengthening 
the efforts already undertaken under various 
auspices to induce the two belligerents to settle 
their dispute by peaceful means, within the 
framework of a comprehensive, just and honorable 
solution. The Islamic Peace Committee, 
established in January 1981 at Taif, the 
mediation committee of the movement of 
non-aligned countries, and the United Nations 
have made praiseworthy efforts in this 
connection; the international community should 
encourage pursuit of those efforts in order to 
put an end to a conflict with many repercussions 
for international security.
110.	We should also give our attention to the 
question of Korea. The principle of 
reunification, which has been accepted by both 
countries, should be encouraged by the 
Organization.
111.	Peace through law, the basis for 4he 
foundation of the United Nations, has not yet 
been established as a guarantee of international 
security. Quite the contrary, peace through 
terror seems to have replaced the rule of law in 
a world now more than ever before dominated by 
clashes between the interests of Powers and 
ideologies.
112.	While many decisions of the Organization 
remain unimplemented, 3th race for destructive 
power continues inexorably, posing an increasing 
threat to the pea e and security of our planet.
113.	The difficulty of changing this 
situation, which is so dangerous for the future 
of mankind, has just been demonstrated once again 
by the failure of the second special session of 
the General Assembly devoted to disarmament, 
which had inspired legitimate hope in all those, 
like us, for whom halting the arms race is one of 
the major concerns of our time. It is 
disquieting, to say the least, the sum 
international situation which is constantly 
deteriorating, at that session it was not 
possible to achieve some minimal results; this 
points to a lack of genuine political will to 
achieve progress. But the fact that that session 
did not lead to concrete results only strengthens 
our attachment to the historic validity of the 
Final Document of the Tenth Special Session of 
the General Assembly and to the comprehensive 
program of disarmament prescribed therein, which 
has become more imperative than ever. That 
failure, however regrettable it may be, must not 
win out over our determination to redouble our 
efforts to succeed in the task of disarmament, 
which remains one of the essential keys to 
international peace and security.
114.	Important items on the agenda of that session ófor 
example, those concerning studies, the 
improve-ment of the effectiveness of 
institutional machinery for disarmament and new 
initiativesówere not considered substantively. 
Along with other delegations present here, we 
hope that this thirty-seventh session will 
provide us with the opportunity to go more deeply 
into these matters in our debates; they have the 
highest priority of any, for on them depends the 
security of the world.
115.	While current political events are a 
source of preoccupation for the international 
community, the economic situation, too, points to 
the need to mobilize all possible political will 
to make genuine progress. Indeed, if there are 
anomalies in international political relations, 
these exist alsoóand certainly to a greater 
extentóin economic relations among nations. It is 
good that everyone has realized this and that 
there is unanimous agreement that one of the 
great problems of our day is the revision of 
economic relations, particular between the rich 
countries and the poor countries.
116.	That problem is all the more crucial 
because the disparities in the world economy, 
especially between North and Southóand their 
consequences for international co-operation for 
developmentófoster a practically chronic 
instability in world political relations.
117. Within nations, revolutions have always 
resulted from injustice, abuses and social 
inequalities But this time the shock-waves could 
affect the international order itself, for we are 
heartened by a vast worldwide confrontation 
which could bring the rich of the world into 
dangerous collision with the poor.
H8. Unfortunately, this year, like past years, 
has provided a significant illustration of the 
inadequacy of the efforts made by the developed 
countries on behalf of the developing countries.
119.	There is, of course, some cause for 
satisfaction, such as the successful outcome of 
the Third United Nations Conference on the Law of 
the Sea. But the various summits of the countries 
of the North have not lived up with the 
expectations of the countries of the South. They 
have not resulted in the necessary decisions, 
which would have been such as to lead to a 
resumption of the North-South dialogue.
120.	In our view, the thirty-seventh session 
of the General Assembly is all the more important 
because of the solutions it must strive to find 
for the many imbalances at present facing the 
international economy. In that connection, this 
session should promote the launching of global 
negotiations, which will provide a long-term 
framework for changing the present irrational and 
unjust system of international economic relations.
121.	The head of State of Senegal, President 
Abdou Diouf, has constantly emphasized the 
special im-portance attached by my country to the 
launching of global negotiations in order to 
promote the international co-operation they are 
bound to foster. For three years the General 
Assembly has been adopting by consensus 
resolutions concerning the global round of 
negotiations. It is urgent; we feel that the 
necessary political will will finally emerge in 
order to bring about the consensus needed to open 
the negotiations on an acceptable and just basis.
122.	I now come to a question to which my 
Government attaches very great importance. I 
refer to the drafting by the Organization of an 
international convention against the 
recruitment, use, financing and training of 
mercenaries.
123.	The Government of Senegal, indeed, has 
always defended here and elsewhere, on every 
occasion, the principles recognized by the United 
Nations, including those regarding the 
independence, national sovereignty and equality 
in law of States, non-interference in their 
internal affairs, and the non-use of force in 
relations between States. There is no need to 
stress that respect for those principles is an 
important condition for the establishment of 
international peace and security.
124.	In that spirit, my Government believes 
that no consideration of any kind can justify the 
recruitment, use, financing and training of 
mercenaries, or armed support for the actions of 
certain groups which rise up in rebellion against 
the legal Governments of sovereign States.
125.	It will be recalled that my country was a 
sponsor of the text adopted as resolution 35/48 
and played an active part in its adoption by the 
Assembly. That resolution established the Ad hoc 
Committee on the Drafting if an International 
Convention against the Recruitment, Use, 
Financing and Training of Mercenaries. We played 
that role because Senegal believes that an 
international convention on the subject would 
make a contribution to the elimination of a major 
cause of disturbances and destabilization in 
relations between States.
126.	The threat posed by the activities of 
mercenaries in the third world in general, and 
in Africa in particular, has been growing. 
Unfortunately, despite the impressive number of 
resolutions adopted by the Security Council and 
the General Assembly, as well as by the 
Organization of African Unity [OAU] condemning 
the activities of mercenaries, it can easily be 
stated that the recruitment and use of 
mercenaries, with orders to take destabilizing 
action in independent African countries, has not, 
it seems to us, noticeably diminished.
127.	In the face of that situation, the 
African countries, through the OAU, have adopted 
a convention on the elimination of mercenarism in 
Africa. But that legal instrument is of only 
regional scope and cannot solve the problem 
throughout the world. To do that, there must be a 
contribution by all the States members of the 
community of nations, for most of those 
mercenaries come from non-African countries. 
Thus, only rational international co-operation 
can rid the African continent and the rest of the 
third world of the constant grave threat posed by 
that danger.
128.	It is therefore the responsibility of the 
Organization, and more specifically the General 
Assembly, to draw up and adopt as swiftly as 
possible the text of an international convention 
against the recruitment, use, training and 
financing of mercenaries in order to respond 
adequately to the hopes the international 
community has placed and continues to place in 
the Organization.
129.	In this connection we should like to 
welcome the draft convention that has been 
introduced by Nigeria. We would venture to hope 
that the Ad Hoc Committee will continue to give 
this document all the attention its urgency and 
importance merit. Furthermore, it is to be hoped 
that the Ad Hoc Committee will not fail in its 
mandate and that, after the recent adoption by 
the General Assembly of the International 
Convention against the Taking of Hostages, a 
convention on mercenaries will complement the 
range of legal instruments adopted by the United 
Nations in order to provide effective protection 
of human rights and the rights of peoples 
throughout the world.
130.	The confidence which we place in the 
United Nations has prompted us at this session to 
reaffirm with all sincerity our earnest 
commitment to seeking a permanent solution to the 
burning issues of the present day. If relations 
among nations are to be based on genuine peaceful 
coexistence, it is essential that conciliation 
rather than conflict, co-operation rather than 
confrontation, be the general rule in these 
relations. Only thus can our ultimate goalóto 
bring about world peace on a total basis and in 
perpetuity, together with prosperity and 
justiceóbe achieved. To that end, a restructuring 
of the Organization is more necessary than ever.
131.	In the state of restless change that is 
the fundamental law of our present-day worldóand 
never has change been as swift as it is todayóit 
is essential that peoples and institutions adapt 
to new conditions. The United Nations, our 
Organization, can be no exception.
132.	The revision or, rather, the adaptation 
of the Charter to the present international 
situation is essential if we are to enhance the 
effectiveness of the United Nations in settling 
problems relating to peace and security 
throughout the world. In this connection the 
delegation of Senegal, in accordance with 
instructions received from its Government, would 
like to reiterate its support for and confidence 
in the Special Committee on the Charter of the 
United Nations and on the Strengthening of the 
Role of the Organization and would encourage it 
to pursue its work actively so as to conclude its 
mandate as expeditiously as possible.
133.	It should not be forgotten that, by 
virtue of the role it has played and continues to 
play in the major turning-points in the history 
of mankind, the United Nations remains the 
support and hope, the refuge and benchmark for 
nations in their ceaseless quest for peace and 
happiness. It is for that reason that Senegal 
Supports it and pledges its co-operation in its 
historic, noble and inspiring work for the 
survival of mankind.
